DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a FINAL REJECTION in response to applicant’s claim amendments and arguments filed July 22, 221.  Claims 6, 7, 10, and 12-14 are currently amended.  Claims 1-5, 8, 9, 11, and 15 have been canceled.  Claims 12-14 were previously withdrawn from consideration.  Claims 16-27 are newly added.  Claims 6, 7, 10, and 16-27 are pending review in this correspondence.

Response to Amendment
	Rejection of claims 1 and 2 as being anticipated by Hirota et al (US 2002/0122748 A1) is withdrawn in view of applicant’s claim cancelations.
	Rejection of claims 1-3, 5, and 7 as being anticipated by Jovanovich et al (US 2003/0224395 A1) is withdrawn in view of applicant’s cancelation of claims 1-3 and 5 and amendment to claim 7.
	Rejection of claims 1-4, 6, and 9-11 as being unpatentbale over Still et al (US 2014/0193309 A1) is withdrawn in view of applicant’s cancelation of claims 1-4, 9, and 11 and amendment to claim 10.
	Rejection of claim 8 as being unpatentable over Jovanovich et al (US 2003/0224395 A1) is withdrawn in view of applicant’s claim cancelation.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how the plurality of fluid dispense devices are configured to be disposed on the fluid dispense die when the applicant has recited that there are a plurality of fluid dispense dies in claim 27.  Does the applicant intend to encompass different sets of fluid dispense dies (e.g. the fluid dispense die of claim 25 is different from the plurality of fluid dispense dies recited in claim 27)?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6, 7, 16, 17, 20, 23, and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirota et al (US 2002/0122748 A1).
With respect to claim 16, Hirota discloses a micropipette of the face type (See para. 0098) comprising:
	A monolithic carrier structure (pipette main body 1) comprising:
		A planar top surface (See Fig. 9B reproduced below); and
		A reservoir (cavities 3), wherein the reservoir includes a first surface that is recessed relative to the planar top surface of the monolithic carrier structure and a plurality of side walls defined by the monolithic carrier structure (See Fig. 9B reproduced below); and
		Fluid routing (See Fig. 9B reproduced below), wherein the fluid routing includes a second surface that is recessed relative to the planar top surface of the monolithic carrier structure and relative to the first surface, the fluid routing including fluid routing walls defined by slotted cut out of the monolithic carrier structure; and
	A fluid dispense device (sample ejection ports 6), including a nozzle, wherein the fluid routing fluidically connects the reservoir and the fluid dispense device (See Para. 0097).

    PNG
    media_image1.png
    502
    770
    media_image1.png
    Greyscale

Fig. 9B (reproduced)
With respect to claim 6, Hirota discloses that the monolithic carrier structure comprises a plurality of reservoirs fluidically coupled to the fluid dispense device (See Para. 0097 for discussion of the inclusion of a plurality of cavities 3).
With respect to claim 7, Hirota discloses the inclusion of a plurality of fluid dispense devices, wherein each of the plurality of fluid dispense devices are embedded in the monolithic carrier structure so that inlet fluid feed slots of each fluid dispense device among the plurality of fluid dispense devices opens into the fluid routing to receive fluid directly from the fluid routing (See Fig. 9A and Para. 0097 for disclosure of a plurality of sample ejection ports in connection with the plurality of cavities 3).
With respect to claim 17, Hirota discloses the inclusion of a plurality of fluid dispense devices, wherein each of the plurality of fluid dispense devices are fluidically connected to the reservoir by the fluid routing (See Fig. 9A and Para. 0097 for disclosure of a plurality of sample ejection ports in connection with the plurality of cavities 3).
With respect to claim 20, Hirota discloses the inclusion of a plurality of drop generators (See Para. 0097 for discussion of the inclusion of a plurality of piezoelectric/electrostrictive elements).
With respect to clam 23, Hirota discloses that the fluid dispense device includes a plurality of reservoirs, wherein each reservoir of the plurality of reservoirs includes a first surface that is recessed relative to the planar top surface of the monolithic carrier structure and a plurality of side walls defined by the monolithic carrier structure, and wherein the fluid routing fluidically connects the plurality of reservoirs to the fluid dispense device (See Fig. 9B reproduced above and Para. 0097 for discussion of the inclusion of a plurality of cavities).
With respect to claim 25, Hirota discloses a micropipette of the face type (See Para. 0098) comprising:
	A monolithic carrier structure (pipette main body 1) comprising:
		A planar top surface (See Fig. 9B reproduced above); and
		A reservoir (cavities 3), wherein the reservoir includes a first surface that is recessed relative to the planar top surface of the monolithic carrier structure and a plurality of side walls defined by the monolithic carrier structure (See Fig. 9B reproduced above); and
		Fluid routing (See Fig. 9B reproduced above), wherein the fluid routing includes a second surface that is recessed relative to the planar top surface of the monolithic 
	A fluid dispense die (sample ejection ports 6) including a fluid dispense device (See Fig. 9B-1 reproduced below), wherein the fluid routing fluidically connects the reservoir and the fluid dispense device (See Para. 0097).

    PNG
    media_image2.png
    419
    691
    media_image2.png
    Greyscale

Fig. 9B-1 (reproduction of Fig. 9B)
	With respect to claim 26, Hirota discloses a plurality of fluid dispense devices and a plurality of fluid dispense dies, wherein each respective fluid dispense device is disposed on a different respective fluid dispense die (See Fig. 9A and Para. 0097 for disclosure of a plurality of sample ejection ports in connection with the plurality of cavities 3; it is being interpreted from the depiction and description that that there are multiple separate sample ejection ports within each micropipette).
	With respect to claim 27, Hirota discloses a plurality of fluid dispense devices and a plurality of fluid dispense dies, wherein the plurality of fluid dispense devices are disposed on .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota et al (US 2002/0122748 A1) in view of Still et al (US 2014/0193309 A1).
Refer above for the disclosure of Hirota.
With respect to claim 10, although Hirota discloses the inclusion of piezoelectric/electrostrictive elements (7) that are provided to generate an electric field that results in ejection of a liquid/sample stored in cavity (3) from the sample ejection port (6) (See Para. 0068 for description of functionality of elements 7). Hirota fails to disclose that the micropipettor comprises a contact pay array including a plurality of function contact pads.
Still teaches a digital dispense apparatus the comprises dispense head assemblies (904) including nozzle arrays (802) and reservoirs (916) to hold fluids for respective dispense head dies (912) (See Paras. 0027-0028 and Figs. 8, 9, and 13), wherein a contact pad array is provided the includes functional contact pads (set of electrical contact pads 10004), each function pad 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the contact pads taught by Still into the piezoelectric/electrorestrictive elements of Hirota for the purpose of allowing access of an external dispenser to engage with each contact pad for dispensing of fluid from a specific, desired cavity on command.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota et al (US 2002/0122748 A1) in view of Chen et al (US 2016/0009084 A1).
Refer above for the disclosure of Hirota.
With respect to claim 18, Hirota fails to disclose that the monolithic carrier structure is comprised of an epoxy mold compound, glass, or FR4.
Chen teaches a fluid flow structure that includes a micro device embedded in a molding having a channel there through which fluid may flow directly into the device and/or onto the device (See abstract), wherein a molded flow structure (10) enables the use of long, narrow, and very thin printhead dies (12).  Not only is it cheaper and easier to mold channels (16) into body 14 compared to forming the feed channels in a silicon substrate, but it is also cheaper and easier to form printing fluid ports (56) in a thinner die.  For example, ports in a 100 µm thick printhead die may be formed by dry etching and other suitable micromachining techniques not practical for thicker substrates.  Micromachining a high density array of straight or slightly tapered through ports in a thin silicon, glass or other substrate rather than forming 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the disclosed glass material of the flow structure of Chen into the monolithic carrier structure of Hirota to ensure the use of a strong substrate that provides adequate printing fluid flow.

Claim(s) 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota et al (US 2002/0122748 A1).
Refer above for the disclosure of Hirota.
With respect to claim 19, Fig. 9B of Hirota fails to disclose that the fluid dispense device is disposed on a bottom surface of the monolithic carrier structure, the bottom surface being opposite of the planar top surface.
		Fig. 10B of Hirota depicts an alternative embodiment of the micropipette, wherein the micropipette can be formed in such a manner that the sample inlet ports, cavities, sample ejectin ports, and piezoelectric/electrostrictive elements (7) are disposed in a pipette main body, as similar to that in Figs. 9A and 9B.  In this micropipette, the sample ejection ports 6 are disposed on one main surface of the pipette main body.  A supply aperture and a connecting channel are connected between each cavity and a corresponding sample inlet port, and the sample inlet port is disposed on the other main surface.  This structural arrangement ensures an accurate disposition of the sample ejection ports, compared with the micropipette of the edge type.  The disposition of the sample ejection ports on one main surface of the pipette 
		It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the sample ejection port location of the embodiment depicted in Figs. 10A-B into the embodiment of the micropipette of Hirota depicted in Figs. 9A-B for the purposes of ensuring accurate disposition of the sample ejection ports, which makes it possible to set a substrate parallel to a flat plate in which the sample ejection ports are disposed, thereby enabling the droplets to be ejected in a constant distance with ease and allowing to stabilize the shape of the droplets.
With respect to claim 24, Hirota fails to disclose the inclusion of a second fluid routing, wherein the second fluid routing includes a third surface this is recessed relative to the planar top surface of the monolithic carrier structure, and fluid routing walls defined by slotted cut outs of the monolithic carrier structure.  However, the courts have held In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) that even if a reference does not teach a plurality of a feature, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to incorporate a multiple fluid routings such that fluid can be directed to various fluid dispense devices/nozzles on command.

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of reference fails to disclose or fairly teach: a) that the fluid dispense device includes a drop generator comprising a nozzle, a nozzle chamber, and a drop ejection actuator in the nozzle chamber (claim 21); and b) that the fluid dispense device includes a feed flow fluidically connected to the fluid routing, a plurality of drop generators, and a plurality of micro channels fluidically connecting the feed slot to the plurality of drop generators (claim 22).

Response to Arguments
Applicant's arguments filed July 22, 2021 have been fully considered but they are not persuasive.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        October 23, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796